DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 6, 15 and 16, there is no antecedent basis for “the time of switching.”
Regarding claims 5, 6, 15 and 16, the term "gradually" is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kannenberg (US 2003/0060818) in view of Stern (US 5,277,201).
Regarding claims 1, 2 and 10, Kannenberg discloses a system that includes a treatment tool (fig. 1), an energy output source for supplying electrical energy to the treatment tool (i.e. that is resistive heating in a medical device works, paragraph [0040]) and a processor for controlling various aspects of the ablation procedure (e.g. figs.4 and 8). More specifically the processor is configured to set a target temperature for the heating element and control the temperature of the heating element to match the target temperature by adjusting the electrical input to the heating element (fig. 8). Further, a user can cause the processor to switch between different sets of control algorithm coefficients (control parameters) according to the desired function of the system (via 32, fig. 1, [0042]-[0043]). Thus the processor is configured to switch modes based on the satisfaction of a predetermined condition, which is the user operating an actuator. Further, this second mode can have a higher followability, an equal followability, or a lower followability depending on a wide range of factors including the 
Regarding claim 9, the system of Kannenberg-Stern reduces the energy to the heating element to reduce the heat output by the heating element under certain conditions, as discussed above. Further, this reduction is triggered when the measured temperature and the set temperature are too far apart, which can broadly be considered the difference “falling” out of the acceptable range. Finally, this reduction is understood to cause or follow the termination of the previously implement control routine that allows the observed temperature to follow the set temperature, since the reduction and the control routine cannot coexist as they have a mutually exclusive purpose.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kannenberg and Stern, further in view of Phan (US 2014/0031808).
Regarding claim 3, the system of Kannenberg-Stern does not specifically disclose the processor determines an integrated value of the electrical characteristic (i.e. a sum of values over a period of time), a time change rate of the value, or a duration of energy .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kannenberg and Stern, further in view of Hareyama (US 2002/0082593).
Regarding claim 8, the system of Kannenberg-Stern does not disclose that the temperature is calculated based on the resistance of the heating element. However, this is common in the art. Hareyama, for example, discloses a heating element and a system which calculates the temperature of the heating element based on the resistance of the element (paragraph [0082], [0276]). Therefore, before the filing date of the application, it would have been obvious to allow the system of Kannenberg-Stern to determine the temperature of the heating element using any commonly known mechanism, including according to the resistance of the heating element as taught by Hareyama, that would  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kannenberg and Stern, further in view of Berube (US 2010/0262135).
Regarding claim 13, the system of Kannenberg-Stern as discussed above with respect to claims 1, 2, 9 and 10 discloses all the limitations except that the processor sets a target trend for an electrical characteristic value. It is noted that the system already functions to maintain a target temperature over time after reaching a target temperature, and that since the electrical characteristic is directly related to the temperature, any target trend for an electrical characteristic by definition “represents” the relationship between the electrical characteristic and temperature. Berube discloses a medical ablation system which operates using any of several energy delivery profiles (i.e. “target trends”) according to a parameter range and target temperature ([0040], claim 3). Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the system of Kannenberg-Stern with any commonly known mechanism of heating tissue in a desired manner, including by augmenting the temperature control algorithm with energy profile information as taught by Berube that would produce the predictable result of allowing an operator to use the system to treat tissue in a safe and effective manner.

Allowable Subject Matter
Claims 11-12 are allowed.
Claims 4, 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Using various control algorithms, including proportional–integral–derivative controllers, is extremely common in the art. Further, it is well understood how changing the P, I or D coefficients changes the manner in which the controller operates. However, the prior art does not teach or suggest a controller with a second phase that reduces followability from a first phase, that is, which makes the controller less effective at matching the set value to the observed value, where this second phase is triggered on the basis of the features discussed in the above mentioned claims (e.g. on the basis of an integrated value of an output power as in claim 4), where the system then reduces or stops energy delivery when the observed temperature deviates too far from the set temperature during this second phase. Further, regarding claim 11 in particular, the prior art does not teach a system that determines the claimed target trend based on an output state of electrical energy, in addition to the other limitations recited by claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794